Name: Commission Regulation (EEC) No 3615/89 of 1 December 1989 amending Regulation (EEC) No 3782/88 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine- growing areas
 Type: Regulation
 Subject Matter: food technology;  agricultural structures and production;  agricultural activity;  farming systems;  economic policy;  EU finance
 Date Published: nan

 2. 12. 89 Official journal of the European Communities No L 351 / 15 COMMISSION REGULATION (EEC) No 3615/89 of 1 December 1989 amending Regulation (EEC) No 3782/88 authorizing Germany and France not to apply in certain areas the measures provided for in Regulation (EEC) No 1442/88 on the granting, for the 1989/90 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas Regulation (EEC) No 1442/88 in certain areas ; whereas the corrected wine-growing potential of those areas as a whole is less than 10 % of French national wine-growing potential ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1442/88 of 24 May 1988 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas ('), and in particular Article 12 ( 1 ) thereof, Whereas, in accordance with Article 11a of Commission Regulation (EEC) No 2729/88 of 31 August 1988 laying down detailed rules for the application of Regulation (EEC) No 1442/88 on the granting, for the 1988/89 to 1995/96 wine years, of permanent abandonment premiums in respect of wine-growing areas (2), as last amended by Regulation (EEC) No 678/89 (3), before 1 October 1989 France submitted an amendment to the request for certain areas to be excluded from the scope of the measures provided for in Regulation (EEC) No 1442/88 from the 1990/91 wine year ; whereas that amendment falls within the categories justified in the previous request which resulted in Commission Regulation (EEC) No 3782/88 (4), as amended by Regulation (EEC) No 1 326/89 (*), authorizing Germany and France not to apply the measures provided for in HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3782/88 is hereby amended as follows : 'Coteaux d'Aix-en-Provence' is added to the second indent of point 2. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the 1990/91 wine year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission ( l ) OJ No L 132, 28 . 5. 1988, p. 3. 0 OJ No L 241 , 1 . 9 . 1988 , p. 108 . (J) OJ No L 73, 17. 3 . 1989, p. 23 . 0 OJ No L 332, 3 . 12. 1988, p. 25 . 0 OJ No L 133, 17 . 5 . 1989, p. 7.